Title: Tobias Lear to Alexander Hamilton, 18 February 1793
From: Lear, Tobias
To: Hamilton, Alexander



Dear Sir,
[Philadelphia] Monday 18th febry 1793.

The President does not recollect the name of the person mentioned to succeed the Collector of Edenton (N: C.)—and wishes you to send it. Is it intended that the person mentioned should be appointed Inspector of Survey No. 2. which office was held by the Collector of Edenton? Inspector of the Port he will be of course. Is William Munson to be appointed Inspector as well as Surveyor of the Port of New Haven? and if so, how is the matter to be settled with the Collector, who has heretofore held the office of Inspector?
The President is desirous that the nominations should go to the Senate to day, which is the cause of my giving you this trouble. I call’d at your House & Office to mention these matters; but had not the pleasure to find you at either. I am &c.

Tos Lear.S.P.U.S.

